—In a proceeding pursuant to CPLR article 75 to vacate the award of a master arbitrator, the petitioner appeals from an order of the Supreme Court, Nassau County (Segal, J.), dated August 12, 2002, which, in effect, denied the petition and dismissed the proceeding.
Ordered that the order is modified, on the law, by adding thereto a provision confirming the master arbitrator’s award; as so modified, the order is affirmed, with costs to the respondent.
Under the circumstances of this case, the Supreme Court properly upheld the award of the master arbitrator (see 11 NYCRR 65.12). However, upon denying the application to vacate the award, the Supreme Court was required by CPLR 7511 (e) to confirm it. Feuerstein, J.P., Friedmann, Luciano and Townes, JJ., concur.